Title: Gerardus Vrolik to Thomas Jefferson, 12 July 1816
From: Vrolik, Gerardus
To: Jefferson, Thomas


          
            
               Amsterdam ce 12e Juillet 1816.
            
            Je suis chargé de vous communiquer que Sa Majesté le Roi à donné à l’Institut établi à Amsterdam, le titre d’Institut Royal des Sciences, des belles lettres et des beaux Arts des Pays-bas. Elle avait au préalable chargé cette compagnie de revoir ses règlemens, et d’y faire les changemens utiles ou nécessaires pour repondre au dessein qu’avait Sa Majesté de donner à cet
				établissement plus de developpement en y ajugeant comme membre des Savans des provinces méridionales du Royaume. Sa Majesté a approuvé ce règlement à très peu de choses près tel qu’il Lui a été
				offert;—Le nombre des membres regnicoles de la première Classe sera dorénavant de quarante cinq au lieu de trente. Enfin Sa Majesté a confirmé par son décrêt du 28 mai tous les membres actuels,
				et en
				a nommé de nouveaux: ceux-ci sont pour la première Classe M.M. Le Commandeur de Nieuport, Burtin, van Mons, Sentelet, et Dequin à Bruxelles; Wauters et Zerbeck, à Gand; Roucel, à Alost; Parmentier, à Enghien; et Utenhove, à Jutphaas pres d’Utrecht; Minkelers à Maastricht; et Kluiskens, à Gand.
            Si nous avons travaillé avec constance même à des epoques qui rendaient l’existance de l’Institut incertaine ou précaire, nous nous sentons animés d’un nouveau Zêle actuellement que nous sommes definitivement organisés; et nous nous flattons, Monsieur, que vous voudrez bien prendre part à nos travaux, et coopérer ainsi avec nous aux Vues bienfaisantes de Sa Majesté pour le perfectionnement des Sciences, et la propagation des lumières
            
              
                G: Vrolik.
              
              
                Secrétaire perpétuel de la premièreClasse de l’Institut Royal des Sciencesdes belles lettres et des beaux Artsdes Pays-bas.
              
            
          
          
          
          Editors’ Translation
          
            
              Amsterdam 12 July 1816.
            
            I have been charged with communicating to you that His Majesty the king has given the institute established in Amsterdam the title of Royal Institute of Sciences, Belles Lettres, and Fine Arts of the Low Countries. He had previously commanded this society to review its rules and make useful or necessary changes to them, in accordance with the plan of His Majesty to expand this
			 establishment by enrolling as members scholars from the southern provinces of the kingdom. His Majesty approved this new regulation almost in the form that it was presented to him. From now on there will be forty-five first-class members from
			 the
			 kingdom instead of thirty. Finally, His Majesty confirmed in his decree of 28 May all the current members and nominated new
			 ones. These are, for the first class, Messrs. Commandeur de Nieuport,  Burtin, van Mons, Sentelet, and Dequin from Brussels; Wauters and Zerbeck, from Ghent; Roucel, from Aalst; Parmentier, from Enghien; and Utenhove, from Jutphaas near Utrecht; Minckelers from Maastricht; and Kluyskens, from Ghent.
            If we have worked steadily even when the existence of the institute was uncertain or precarious, we feel animated by a new zeal now that we are definitely organized, and we flatter ourselves, Sir, that you will be willing to take part in our work and, thus, cooperate with us toward achieving the benevolent designs of His Majesty for perfecting the sciences and propagating enlightenment
            
              
                G: Vrolik.
              
              
                Perpetual secretary of the firstclass of the Royal Institute of Sciences,Belles Lettres, and Fine Artsof the Low Countries.
              
            
          
        